                                                                                        FILED
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                           AUG 1 4 2019
                                        Norfolk Division

                                                                                 CLERK. US DISTRICT COURT
WAYNE EDWARD MEADOWS,#1496498,                                                         NORFOLK. VA


               Petitioner,

V.                                                                  ACTION NO. 2:18-CV-323


HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

               Respondent.

                                         FINAL ORDER


       Before the Court is a petition for a writ of habeas corpus(ECF No. 1)filed pursuant to 28

U.S.C. § 2254, and the Respondent's motion to dismiss (ECF No. 8). On December 9, 2015,

Petitioner entered a plea pursuant to North Carolina v. Alford, to eleven counts of possession of

child pornography. Pursuant to the March 17, 2016 Final Order of the Circuit Court for

Campbell County, Virginia, Petitioner was sentenced to fifty-five years incarceration with all but

eleven years suspended. In his petition, the pro se Petitioner challenges the constitutionality of

this conviction and sentence.


       The matter was referred for disposition to a United States Magistrate Judge pursuant to

28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

Judges. In a Report and Recommendation entered on March 26, 2019 (ECF No. 12), the

Magistrate Judge recommended the motion to dismiss be granted, and the petition be denied and

dismissed with prejudice. The parties were advised of their right to file written objections to the

Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with
the Court.


        Having reviewed the record and having heard no objection, the Court agrees with the

Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

APPROVES the Report and Recommendation (ECF No. 12) in its entirety as the Court's own

opinion. Accordingly, the Respondent's motion to dismiss(ECF No. 8) is GRANTED,and the

Petition (ECF No. 1) is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED

that judgment be entered in favor of the Respondent.

        The Petitioner is hereby notified that he may appeal from the judgment entered pursuant

to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter

E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty

(30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and

Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of

appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003).

        The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

record for the Respondent.

        It is so ORDERED.



                                                        Raymond A.Jlckson
                                                        United States District Judge
                                                            RAYMOND A. JACKSON
                                                       UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
Date:
